Case 2:20-cv-18246-KM-ESK Document 10 Filed 02/08/21 Page 1 of 5 PageID: 257




                        UNITED STATES DISTRICT COURT
                           DISTRICT OF NEW JERSEY



  TOBIA IPPOLITO,
                                               Case No. 20–cv–18246–KM–ESK
                  Plaintiff,

        v.
                                                   OPINION AND ORDER
  STUART J. RABNER, C.J.S.C., et
  al.,

                  Defendants.


 KIEL, U.S.M.J.

        THIS MATTER is before the Court on pro se plaintiff Tobia Ippolito’s
 motion for the appointment of pro bono counsel pursuant to 28 U.S.C. § 1915(e)(1)
 (Motion).      (ECF No. 7.) No defendant has appeared in this matter and the
 Motion is unopposed.       For the following reasons, the Motion is DENIED.
                                    BACKGROUND
        Ippolito initiated this action on December 8, 2020.     (ECF No. 1.)   The
 defendants named in the complaint include Lisa C. Ippolito (his former spouse),
 numerous New Jersey Judges, and certain government officials. (Id.) Ippolito
 alleges various violations under the United States Constitution, including equal
 protection and due process infringements.     (Id. pp. 1–5.) The complaint asserts
 six causes of action: violations of the Fifth and Fourteenth Amendments (count
 one); deprivation of equal protection, denial of due process, and disparate
 treatment of Ippolito (count two); intentional and/or negligent infliction of
 emotional distress (count three); wrongful execution and enforcement of law
 (count four); as against co-defendant Thomas J. Critchley, Jr., violations of
 various federal laws (count five); and against all other defendants, various
 allegations of frivolous litigation, professional misconduct, and abuse of process
 (count six).    (Id. pp. 25–28, 31.)
Case 2:20-cv-18246-KM-ESK Document 10 Filed 02/08/21 Page 2 of 5 PageID: 258




          The complaint describes an acrimonious matrimonial action with Ippolito’s
 former spouse that commenced in July of 2012, and chronicles a series of
 subsequent judicial rulings and government actions seemingly unfavorable to
 Ippolito.     (Id. pp. 5–25, 28–32.) Ippolito alleges certain Judges also expressed
 hostility towards him at legal proceedings.      (Id. ¶¶ 4, 40, 42, 43, 96.) Based on
 a supposed conspiracy among public officials “banding together,” Ippolito claims
 he was “stripped” of his “entire fortune” and made a “pauper.”        (Id. ¶ 4.) The
 complaint vaguely requests various types of relief (id. ¶ 5), but elsewhere
 demands specific relief in the form of a right to petition the New Jersey Supreme
 Court.      (Id. pp. 36–37.)   Ippolito filed an application to proceed in forma
 pauperis pursuant to 28 U.S.C. § 1915(e)(1) (ECF No. 1-1), which was granted on
 January 28, 2021.      (ECF No. 8.)
          Ippolito filed the Motion on January 27, 2021.    (ECF No. 7.)   In support
 of the Motion, he submitted a signed, notarized Affidavit of January 27, 2021
 (Affidavit).    (ECF No. 7-1 pp. 5–11.)    The Affidavit states that this matter
 “arises from events that occurred in … litigation in the New Jersey Superior
 Court, Chancery Division, Family Part.”         (Id. ¶ 2.) Ippolito also avers in the
 Affidavit as follows: “[b]ecause I have been incarcerated and … continue to be
 threatened with … repeated incarceration, this litigation has and continues to
 infringe on my liberties and is akin to criminal litigation.”         (Id. ¶ 3.)   The
 Affidavit argues that Ippolito’s present lawsuit has “substantial merit” and that
 he “will ultimately prevail on the merits if properly argued by counsel.”    (Id. ¶ 7.)
 Portions of the Affidavit also proffer additional grounds for the appointment of
 counsel pro bono.      (Id. ¶¶ 10–15.)
                       LEGAL ANALYSIS AND DISCUSSION
          The Court has the discretion to appoint attorneys to represent litigants
 who are “unable to afford counsel[.]”     28 U.S.C. § 1915(e)(1).   The appointment
 of counsel in a civil case is a privilege, not a statutory or constitutional right.
 Brightwell v. Lehman, 637 F.3d 187, 192 (3d Cir. 2011).      The decision to appoint


                                             2
Case 2:20-cv-18246-KM-ESK Document 10 Filed 02/08/21 Page 3 of 5 PageID: 259




 counsel “must be made on a case-by-case basis.”        Tabron v. Grace, 6 F.3d 147,
 157–58 (3d Cir. 1993).    The Third Circuit has stated that “courts should exercise
 care in appointing counsel because volunteer lawyer time is a precious commodity
 and should not be wasted on frivolous cases.”      Montgomery v. Pinchak, 294 F.3d
 492, 499 (3d Cir. 2002) (citing Parham v. Johnson, 126 F.3d 454, 458 (3d Cir.
 1997)).
        The decision to appoint pro bono counsel for plaintiffs proceeding in forma
 pauperis involves a two-step analysis.    Howard v. Reyes, No. 18-00800, 2020 WL
 3958483, at *2 (D.N.J. July 13, 2020).       First, the Court “must decide … the
 critical threshold determination of whether [plaintiff’s] case has arguable merit
 in fact and law.”    Tabron, 6 F.3d at 158.        Once a plaintiff overcomes this
 threshold, the Court should then consider the following factors: (1) the plaintiff’s
 ability to present his or her own case; (2) the difficulty of the particular legal
 issues; (3) the degree to which factual investigation will be necessary and
 plaintiff’s ability to pursue investigation; (4) plaintiff’s capacity to retain counsel
 on his or her own behalf; (5) the extent to which a case is likely to turn on
 credibility determinations; and (6) whether the case will require testimony from
 expert witnesses.    See Tabron, 6 F.3d at 155–57.        “This list of factors is not
 exhaustive [and] should serve as a guidepost[.]”     Parham, 126 F.3d at 458 (citing
 Tabron, 6 F.3d at 155).    However, where the factual and legal issues “have not
 been tested or developed by the general course of litigation … factors (2)–(5) of
 Parham’s test [are] particularly difficult to evaluate.”         Howard, 2020 WL
 3958483, at *2 (citing Chatterjee v. Phila. Fed’n of Teachers, Nos. 99-04122 and
 99-04233, 2000 WL 1022979, at *1 (E.D. Pa. July 18, 2000) (stating that unlike
 Parham, which concerned a directed verdict ruling, and Tabron, which involved
 summary judgment adjudication, plaintiff’s claims asserted in the complaint and
 motions “have barely been articulated” and have a distinctive procedural
 posture)).




                                             3
Case 2:20-cv-18246-KM-ESK Document 10 Filed 02/08/21 Page 4 of 5 PageID: 260




        The Court, after examining the complaint in detail, finds that Ippolito’s
 case lacks sufficient merit in fact and law that would support the appointment of
 pro bono counsel at this time.      Tabron, 6 F.3d at 158.       At bottom, the essence
 of the complaint stems from Ippolito’s dissatisfaction with the outcome of
 matrimonial litigation with his former spouse.               Ippolito’s pleading, while
 lengthy, is often rambling and lacks coherence.             Much of the complaint is
 devoted to reciting a decade’s worth of factual background and procedural history,
 including the underlying matrimonial action and the myriad proceedings
 subsequent thereto.      (ECF No. 1 pp. 5–25.). While the complaint, at times, does
 appear to identify some elements of the causes of action enumerated therein (id.
 pp. 25–27, 30), Ippolito’s factual allegations remain unintelligible, and the Court
 is not positioned to glean meritorious causes of action from Ippolito’s pleading.
 As such, the Court finds that Ippolito’s claims are not sufficiently “meritorious”
 in fact and law under the first prong of the two-step analysis. Parham, 126 F.3d
 at 459.    Accordingly, the Motion is denied.         Since the Court finds Ippolito’s
 claims lack arguable merit, the Court need not analyze the “guidepost factors”
 under Parham.1
        The Tabron Court recognized “the significant practical restraints on the
 district courts’ ability to appoint counsel: the ever-growing number of prisoner
 civil rights actions filed each year in the federal courts; the lack of funding to pay
 appointed counsel; and the limited supply of competent lawyers who are willing
 to undertake such representation without compensation.”               Tabron, 6 F.3d at
 157. This Court recognizes that “where a plaintiff’s case appears to have merit
 and most of the aforementioned [Parham] factors have been met, courts should
 make every attempt to obtain counsel.”        Parham, 126 F.3d at 461 (citing Mallard


        1 Moreover, even if Ippolito had demonstrated that his case has some arguable
 merit in fact and law, since the factual and legal issues in this case “have not been tested
 or developed by the general course of litigation[,]” presently factors (2) through (5) of
 Parham remain “particularly difficult to evaluate[.]” Howard, 2020 WL 3958483, at *2.



                                                4
Case 2:20-cv-18246-KM-ESK Document 10 Filed 02/08/21 Page 5 of 5 PageID: 261




 v. U.S. Dist. Ct., 490 U.S. 296, 310 (1989)). Here, since Ippolito has not satisfied
 his burden of showing his lawsuit possesses some arguable merit in fact and law,
 the Motion is denied.
                                    CONCLUSION
          Accordingly, and for the reasons stated above,

          IT IS on this   8th day of February 2021     ORDERED that:
          1.      Plaintiff’s Motion (ECF No. 7) is DENIED.
          2.      The Clerk of the Court is directed to terminate the Motion at ECF
 No. 7.
          3.      The Clerk of the Court is directed to transmit a copy of this Opinion
 and Order to plaintiff by regular mail.



                                                   /s/ Edward S. Kiel
                                                  EDWARD S. KIEL
                                                  UNITED STATES MAGISTRATE JUDGE




                                              5
